Citation Nr: 0925286	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-11 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss.  

3.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to October 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which, in pertinent part, granted 
entitlement to service connection for PTSD with an initial 30 
percent rating assigned, effective December 27, 2005, granted 
an increased rating of 30 percent for bilateral hearing loss, 
also effective December 27, 2005, and denied entitlement to 
TDIU.  

In an August 2008 report of contact, the Veteran withdrew his 
request for a hearing before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD manifests occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks; the occupational and social impairment does not most 
nearly approximate reduced reliability or productivity.

2.  The Veteran has Level V hearing in the right ear and 
Level VI hearing in the left ear.

3.  The Veteran's service-connected disabilities do not 
preclude employment consistent with his education and 
occupational experience. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 30 percent for PTSD have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  The schedular criteria for a rating in excess of 30 
percent for a bilateral hearing loss disability have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, Tables VI, 
VIa and VII, Diagnostic Code 6100 (2008).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the Veteran's claim for an increased rating 
for PTSD, this appeal arises from disagreement with the 
initial evaluation following the grant of service connection.  
The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the Veteran's other claims on appeal, in a letter 
issued in February 2006, prior to the initial adjudication of 
the claims, the RO notified the Veteran of the evidence 
needed to substantiate his claims for an increased rating and 
TDIU.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

At a minimum, adequate VCAA notice in increased rating cases 
requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Veteran was provided notice that complies with the 
Court's decision in Vazquez-Flores in an August 2008 letter.

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the August 2008 SSOC.  Therefore, any timing deficiency has 
been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in response 
to his claims.

In addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  Here, the Veteran was afforded a VA 
examination in March 2006, and the examiner reported the 
effects of the Veteran's hearing loss on his ability to 
function by noting the Veteran's complaints of difficulty 
hearing in groups and assessed the impact of the disability 
on employment.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Increased Rating Claims

I.  General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a disability rating was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2008).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2008).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

A GAF score of 51-60 is assigned where there are "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

Analysis

Entitlement to service connection for PTSD was granted in the 
May 2006 rating decision on appeal, with an initial 30 
percent rating assigned, effective December 27, 2005.  

In response to his claim for service connection, the Veteran 
was provided a VA psychiatric examination in March 2006.  He 
reported that he did not have a history of regular 
psychiatric treatment and had no history of suicidal 
behavior.  The Veteran also stated that he had previously 
worked as a manger for a men's clothing store and got along 
well with the people he worked with.  He had been married and 
divorced four times, had a daughter from his first marriage, 
and two sisters.  The Veteran also stated that he was a very 
sociable person who enjoyed spending time with people.  While 
he spent his time mostly at home, he was currently dating 
three different women and stated that he liked to go to 
museums and other cultural activities and had a number of 
friends with whom he socialized.  

The Veteran complained of nightmares, hypervigilance, and an 
easy startle reflex.  The examiner noted that his symptoms 
seemed moderate in nature.  He was cooperative, with a 
neutral mood, smiling affect, and normal speech.  He had no 
perceptual problems and his thought processes were normal.  

There was no homicidal or suicidal ideation and he was 
oriented to person, place, and time.  Insight, judgment, and 
impulse control were fair.  The Veteran was noted to have a 
supportive social network and was diagnosed with mild to 
moderate PTSD.  A GAF score of 60, consistent with moderate 
symptoms, was assigned.  The examiner concluded that the 
Veteran's psychiatric problems did not prevent him from 
obtaining employment.  

Records of treatment from the East-Orange VA Medical Center 
(VAMC) dated October 1996 to July 2007 are negative for 
treatment or complaints of a psychiatric disability.  

In a November 2006 statement, the Veteran noted the he had 
been told he was irritable, curt, not sociable, and 
sarcastic.  He stated that he considered himself a recluse 
and was not a good mixer.  He did not enjoy watching 
television or going to movies, and usually went to the 
library or shopping malls.  He had been married four times, 
all ending in divorce, and found it difficult to get along 
with other people.  



Analysis

The symptoms listed in the criteria for a 50 percent 
evaluation are not intended to serve as an exhaustive list, 
but as examples of the type of symptomatology that would 
warrant that evaluation, but without those factors, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
and social impairment equivalent to that which would be 
caused by those listed in the rating criteria the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
442.

The record reflects that at his March 2006 VA examination the 
Veteran was assigned a GAF score consistent with moderate 
symptoms.  In addition, he was described as having mild to 
moderate PTSD symptoms consisting of nightmares, 
hypervigilance, and increased startle response. 

The Veteran's speech, affect, mood, thought processes, and 
perception were normal upon VA examination.  None of the 
symptoms described in the rating criteria have been 
identified on examination.  

While he reported in November 2006 that he was reclusive, did 
not socialize a lot, and did not enjoy many activities, the 
March 2006 VA examiner noted that the Veteran was a sociable 
person, had a number of friends, was dating several women, 
and had a supportive social network.  The Veteran also 
reported that he had gotten along well with his co-workers 
when he was employed.

In addition, while the Veteran has stated that he is unable 
to work due to his curtness and irritability, the March 2006 
VA examiner concluded that the Veteran's psychiatric problems 
did not prevent him from obtaining employment.  

Although the Veteran's November 2006 statement alleges that 
he experiences social and occupational impairment beyond that 
identified by the March 2006 VA examiner, the record, 
including the Veteran's statements during examination, are 
not consistent with such impairment.  Records of medical 
treatment from the VAMC during the appeals period are 
negative for any complaints related to the Veteran's PTSD, 
and he consistently denied having any new complaints while 
undergoing medical treatment.   The Board also finds that the 
Veteran's description of his social impairment provided at 
the time of VA examination is more credible than that 
described several months later in a statement made for 
compensation purposes.

In short, the Veteran has manifested moderate symptoms of 
PTSD and has not endorsed any of the criteria associated with 
an increased rating of 50 percent under Diagnostic Code 9411.  
The Board finds that his PTSD most nearly approximates 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks and the weight of the 
evidence is against a higher initial rating.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.

III.  Hearing Loss

Legal Criteria

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2008).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  


Analysis

Entitlement to service connection for bilateral hearing loss 
was granted in a January 2005 rating decision with an initial 
noncompensable rating assigned, effective May 27, 2004.  An 
increased rating of 30 percent was granted in the May 2006 
rating decision on appeal, effective May 27, 2005.

The Veteran was provided a VA audiological examination in 
March 2006.  He reported a progressive loss of hearing for 
many years and had difficulty hearing female voices, hearing 
speakers in a group, and hearing a performer on a stage or 
screen.  He used hearing aids but still encountered some 
difficulty hearing in groups.  An audiogram showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
70
80
85
63.75
LEFT
20
75
90
95
70

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 80 percent in the left ear.  The 
examiner concluded that the Veteran would encounter 
difficulty hearing for communication purposes in a busy 
office environment but would be helped with the use of 
amplification.  

The Veteran has met the criteria for an exceptional pattern 
of hearing loss.  With respect to the  right ear, the March 
2006 VA audiogram indicated a pure tone hearing threshold 
average of 63.75 and a speech recognition score of 86 
percent.  This translates to Level III hearing under table VI 
and Level V under table VIa.

With respect to the Veteran's left ear, the March 2006 VA 
audiogram indicated a pure tone hearing threshold average of 
70 and a speech recognition score of 80 percent.  This 
translates to Level IV hearing under table VI and Level VI 
under table VIa.  

Level V hearing impairment in one ear and Level VI hearing 
impairment in the other ear warrants a 20 percent rating 
under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  Accordingly, the criteria for an evaluation in 
excess of 30 percent are not met and an increased rating is 
not warranted. 

IV.  Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2008).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  His PTSD is manifested by some 
social and occupational impairment and moderate symptoms such 
as nightmares and hypervigilance.  His hearing loss is 
manifested by symptoms such as difficulty hearing in crowds, 
trouble communicating, and decreased hearing acuity.  These 
manifestations of PTSD and hearing loss are contemplated in 
the rating criteria.  The rating criteria are therefore 
adequate to evaluate the Veteran's disabilities and referral 
for extraschedular consideration is not warranted.



ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.

Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss is denied.  


REMAND

In the case of a claim for TDIU, the duty to assist requires 
that VA obtainin an examination which includes an opinion on 
what effect the appellant's service-connected disabilities 
have on his ability to work. 38 U.S.C. § 5107(a); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a) (1998).

The record in the instant case contains opinions as to the 
impact of each of the service connected disabilities on the 
Veteran's ability to work, but there is no opinion as to the 
combined effect of these disabilities on his ability to work.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2008); see 38 C.F.R. 
§ 19.9 (1996). Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet.App. 563, 569 (1993)

Accordingly, this case is REMANDED for the following:

1.  The examiner who provided the March 
2006 VA PTSD examination (or another 
qualified medical or mental health 
professional, if warranted) should review 
the claims folder and provide an opinion 
as to whether the Veteran's service 
connected disabilities together would, at 
least as likely as not (50 percent 
probability or more), prevent the Veteran 
form obtaining or maintaining employment 
for which his education and occupational 
experience would otherwise qualify him.  
The examiner should provide a rationale 
for this opinion.  If further 
examinations are recommended, these 
should be conducted.

2.  If any benefit sough on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


